In a shareholder’s derivative action, inter alia, to enjoin the acquisition of the stock and assets of the defendants Canarsie Courier, Inc., and Brooklyn Times Corporation, defendant Brooklyn Times Corporation appeals from so much of an order of the Supreme Court, Nassau County, dated July 10, 1979, as, upon said defendant’s motion to vacate an order of discontinuance and plaintiffs cross motion to dismiss the counterclaims of said defendant, directed that plaintiff, although in default of his answer, to answer the counterclaims. Order affirmed insofar as appealed from, with $50 costs and disbursements. Plaintiffs time to answer is extended until 20 days after service upon him of a copy of the order to be made hereon, together with notice of entry thereof. We reject defendant Brooklyn Times Corporation’s contention that Special Term was without power to direct that plaintiff answer the counterclaims, where the plaintiff was in default in answering and the cross motion asked only that *884the counterclaims be dismissed. It was logically consistent, upon denial of the cross motion to dismiss the counterclaims, to permit an answer to be served. Mangano, J. P., Gibbons, Rabin and Gulotta, JJ., concur.